Title: To Thomas Jefferson from Thomas Barclay, 23 February 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 23 Feb. 1792. For the last three weeks news from Morocco has been various and contradictory. Reports of the dispersal of the army of Muley Ischem and the triumph of Muley Yezid have been succeeded by reports that Muley Ischem has trapped Muley Yezid’s army. The only certain news is that Muley Slema has passed safely from the sanctuary at Tetuan to the sanctuary at Mequinez, though for what purpose is not known.—Two frigates returned to Cadiz a few days ago after unloading supplies on the Barbary coast for Muley Ischem with no further news of the Moroccan civil war. Matra, the British consul in Morocco, went to Tangier bay to procure information about Muley Yezid before Admiral Peyton sailed for England. Upon learning that Matra had failed in this mission, Peyton decided to remain here and await further intelligence.—Spanish naval preparations against Morocco continue and when completed will involve about 100 boats that will greatly embarrass the Emperor. Each of the 70-foot boats is armed with a mortar, a howitzer, or a gun capable of firing a 26-lb. shot.—Most of the stores from Oran have reached Carthagena and the town itself will be delivered to the Algerines in the ensuing month. The destruction of the fortifications before the evacuation of Oran is still under debate. The Regency has had no success against the Swedes, the recent report of the capture of a Swedish prize being improbable, and an accommodation between them seems likely. The Queen of Portugal has lost her reason and the country must be governed by a regency. The King of England has recommended a reduction in forces and Parliament is expected to disband twenty regiments. The proposed reduction has created unease here.
        